Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 1 of 56 PageID #: 5434
                                                                          1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                      FOR THE DISTRICT OF DELAWARE

    3

    4     GUEST TEK INTERACTIVE                )
          ENTERTAINMENT LTD.,                  )
    5                                          )
                              Plaintiff,       )
    6                                          ) C.A. No. 18-1394(RGA)
          v.                                   )
    7                                          )
          NOMADIX, INC.,                       )
    8                                          )
                              Defendant.       )
    9

   10

   11                                          Thursday, September 3, 2020
                                               2:01 p.m.
   12                                          Discovery Dispute
                                               Videoconference
   13

   14     BEFORE:   THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.

   15     APPEARANCES:

   16                    MORRIS NICHOLS ARSHT & TUNNELL LLP
                         BY: JENNIFER YING, ESQUIRE
   17
                                    -and-
   18
                         BAKER & HOSTETLER LLP
   19                    BY: CHARLES C. CARSON, ESQUIRE
                         BY: ANDREW SAMUELS, ESQUIRE
   20
                                               For the Plaintiff
   21

   22

   23

   24

   25
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 2 of 56 PageID #: 5435
                                                                          2


    1     APPEARANCES CONTINUED:

    2                   MORRIS JAMES LLP
                        BY: CORTLAN S. HITCH, ESQUIRE
    3
                                     -and-
    4
                        KNOBBE MARTENS OLSON & BEAR, LLP
    5                   BY: MARK LEZAMA, ESQUIRE
                        BY: ANDREA L. CHEEK, ESQUIRE
    6
                                                For the Defendant
    7
                                     ***   PROCEEDINGS   ***
    8

    9                   THE COURT:    Good afternoon.     This is Judge

   10     Andrews in Guest Tek versus Nomadix, Civil Action Number

   11     18-1394.   I see my deputy clerk and my court reporter on the

   12     line.

   13                   I'm assuming, though I do not see her, that

   14     Ms. Ying is on the line representing the plaintiff, or maybe

   15     somebody else is on the line representing the plaintiff.

   16                   MR. CARSON:    Your Honor, this is Charles Carson.

   17     I'm on the line representing the plaintiff, Guest Tek, but I

   18     believe she is on the line as well.

   19                   MS. YING:    Your Honor, this is Jennifer Ying

   20     from Morris Nichols.      I apologize, I forgot to unmute the

   21     application itself.     I am on the line for plaintiff, Guest

   22     Tek, and I also am joined by my co-counsel, Chuck Carson and

   23     Andrew Samuels from Baker Hostetler.

   24                   THE COURT:    Okay.   Thank you, Ms. Ying.      I

   25     assumed you were out there somewhere.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 3 of 56 PageID #: 5436
                                                                          3


    1                   And is Mr. Dorsney on the line?

    2                   MR. HITCH:    Good afternoon, Your Honor.       This is

    3     Cortlan Hitch instead of Mr. Dorsney on behalf of Nomadix

    4     from Morris James.     With me I have co-counsel, Mark Lezama

    5     and Andrea Cheek from Knobbe Martens.        And I believe also on

    6     the line is Kelly Hughes.      Mr. Hughes is Nomadix's general

    7     counsel and will just be listening in.

    8                   THE COURT:    Okay.   So good afternoon to you all.

    9     I read the four letters you submitted, Docket Items 109,

   10     110, 111, 112, and I have considered what I understand from

   11     those various letters.      And so I had a couple just general

   12     questions because there's some amount of background I just

   13     want to make sure that I sort of have in my mind in

   14     determining all these things.       But basically once I get

   15     through the background, what I was planning on doing was

   16     going to the proposed orders that you all have submitted and

   17     kind of using that as a guide for discussion.

   18                   So generally there's Canadian litigation over

   19     some kind of Canadian counterpart patent.         Does that have

   20     any date coming up in the future where the judge in Canada

   21     is likely to decide the issues?

   22                   MR. LEZAMA:    Your Honor, this is Mark Lezama for

   23     defendant, Nomadix.     Yes, there is a -- there's a bench

   24     trial scheduled to begin September 28th, and it's a long

   25     one.   I believe it's scheduled to end October 16th.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 4 of 56 PageID #: 5437
                                                                          4


    1                   THE COURT:    Okay.   And would I be correct in

    2     assuming that essentially that will have no impact, no

    3     matter what the judge there decides, on what we're doing

    4     here; is that right?

    5                   MR. LEZAMA:    Yeah, I would agree that on the

    6     merits, the decision of that case will not affect the merits

    7     of this case.

    8                   THE COURT:    All right.    So now there's also some

    9     litigation going on in California; is that right?

   10                   MR. LEZAMA:    That is correct.

   11                   THE COURT:    And I'm guessing that's not patent

   12     litigation, that's something else?

   13                   MR. LEZAMA:    It is a breach of contract action,

   14     breach of a patent license agreement.        So those are

   15     Nomadix's patents in that case.

   16                   THE COURT:    Ah, okay.    All right.

   17                   So realistically the decision in that case isn't

   18     going to have any impact on this one, either; right?

   19                   MR. LEZAMA:    Unlikely.

   20                   THE COURT:    Okay.   All right.

   21                   So when did Nomadix start selling the products

   22     that are accused which I understand to be, at least based on

   23     the complaint, Nomadix Access Gateways 2400, 2500, 50 --

   24     well, 600 -- I can't read my own writing -- 5800, 5900, as

   25     well as software called Nomadix Service Engine and at least
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 5 of 56 PageID #: 5438
                                                                          5


    1     versions 8.7 through 8.11?      When did you all start selling

    2     that?

    3                   MR. LEZAMA:    So those specific -- I think the

    4     limiting factor would be the version number, and I believe

    5     8.7 was released in October 2016 if I -- I may have that

    6     wrong, but I believe that to be the case.

    7                   THE COURT:    Okay.   Well, and I saw 2016 in one

    8     of the proposed orders.      And that's kind of what I was

    9     wondering is if the period of infringement that's alleged

   10     essentially begins in 2016, and I take it from what you're

   11     saying, Mr. Lezama, the answer, at least in your mind, is

   12     yes?

   13                   MR. LEZAMA:    That is my understanding.       Just to

   14     clarify, though, those models have been on sale before that,

   15     you know, just not that version of software.         And Nomadix

   16     has been selling gateways, you know, for more than 20 years,

   17     and so there are predecessor versions of that as well.

   18                   MR. CARSON:    Your Honor, I can confirm that the

   19     earliest version of the software that Guest Tek is accusing

   20     was released in October 2016.

   21                   THE COURT:    Okay.

   22                   MR. CARSON:    So it's the boxes and the software

   23     since that date that are accused of infringement.

   24                   THE COURT:    Now, I have the impression from the

   25     letters that since the complaint was filed, Nomadix has --
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 6 of 56 PageID #: 5439
                                                                          6


    1     updated may not be the right word, but has subsequent

    2     versions of its software and maybe of its -- if the access

    3     gateway is a hardware.       So are there new model numbers that

    4     are now in this litigation by agreement of both parties?

    5                    MR. CARSON:    Your Honor, we served supplemental

    6     paragraph 4A disclosures a few months ago that added the

    7     more recent versions.       So that would be 8.12, 8.13, and

    8     8.14.   And there's also a newer box.        I believe it's the EG

    9     6000 that we also added.

   10                    THE COURT:    Okay.   And I take it the parties are

   11     in agreement that those things are now in the case as

   12     accused products?

   13                    MR. LEZAMA:    Yes.

   14                    THE COURT:    Okay.   Good.

   15                    All right.    So I also saw somewhere in the

   16     briefing that Guest Tek has dropped three patents, the '599,

   17     the '41 maybe nine and the '846.

   18                    Is that right?

   19                    MR. CARSON:    Yes, Your Honor.    We're currently

   20     asserting three patents.

   21                    THE COURT:    Okay.   So I don't know.    I doubt

   22     that it makes any difference here, but I had a total of five

   23     others left.    Which are the other two you're dropping?         Or

   24     maybe tell me what the three are that are left.

   25                    MR. CARSON:    That will be easier, Your Honor,
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 7 of 56 PageID #: 5440
                                                                          7


    1     here on the spot, although I could get the numbers we

    2     dropped.   The three that we're keeping are the '435, the

    3     '738, and the '681 patents.

    4                    THE COURT:    Okay.    So you've dropped the '184

    5     and the '640.    But in any event, there's nothing actually in

    6     the record to say that you've dropped these five patents, is

    7     there?

    8                    MR. CARSON:    Well, there is our most recently

    9     supplemented paragraph 4A disclosures.

   10                    THE COURT:    Okay.    But you don't file those with

   11     the Court.

   12                    MR. CARSON:    No.    No.     Those were served on the

   13     other party.    We have -- there's nothing -- other than our

   14     notice of service of that document, there's nothing in the

   15     Court's docket that reflects this.

   16                    THE COURT:    Well, so why don't you clean up the

   17     record by submitting something indicating that those five

   18     patents are now out of the case.           You can work maybe -- I

   19     mean, that would be helpful.         Okay.    And we talked about

   20     accused products.

   21                    All right.    And so I take it, also, dealing with

   22     one of the perhaps less disputed points is basically if I

   23     continued the discovery until October 30th, given that I've

   24     already built enough space into the schedule so that you can

   25     bump everything else back by six weeks or so and still give
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 8 of 56 PageID #: 5441
                                                                          8


    1     me the amount of time that I like to have to deal with your

    2     summary judgment motions and Daubert motions and still have

    3     the trial date that I've given you in September of 2021 --

    4     you know, I know one side or the other wanted to put

    5     conditions on this, but can't we just agree that we'll do

    6     that?

    7                   MR. CARSON:    That's fine with the plaintiff,

    8     Your Honor.

    9                   MR. LEZAMA:    So Nomadix's position -- I guess I

   10     should say we probably need to back off a little bit from

   11     the position that we expressed in the letter.          The Canadian

   12     court was setting the schedule for the trial roughly

   13     simultaneously as we were preparing that letter.          We didn't

   14     fully appreciate the impact of that case schedule on our

   15     discovery schedule here.

   16                   And our strong preference is just to finish up

   17     discovery by the 22nd as planned because it's going to be a

   18     three-week long trial in Canada that's going to occupy a

   19     significant amount of time of Nomadix's employees and

   20     Nomadix's general counsel, the 15 individuals who are most

   21     likely to be involved in discovery here in the Delaware

   22     case.   And it's a huge time commitment for them in Canada.

   23     You know, we need to get them back to work.         We would -- it

   24     would be our strong preference to wrap up discovery as

   25     originally scheduled.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 9 of 56 PageID #: 5442
                                                                          9


    1                   THE COURT:    Well, so I have a feeling that's

    2     probably not going to be possible, but why don't we hold

    3     that thought and move on to these more specific disputes

    4     because I think I can resolve them or hopefully resolve most

    5     of them.

    6                   So I'm going to deal first with Guest Tek's

    7     letter which raised various issues.        And so Guest Tek wants

    8     you, Nomadix, to produce and then it has a list of by

    9     September 11th of 2020, though there's no particular magic

   10     on a date.    And in fact, that seems kind of unrealistic if

   11     there's actually much for you to do here.

   12                   But in any event, they want you to produce

   13     various things, and the first nine of them have to do with

   14     financial documents.     And I think what they're trying to do

   15     is, you know, get information that's necessary for their

   16     damages expert to perform a reasonable royalty analysis.

   17     And their complaint seems to be mostly that you've produced,

   18     you know, a four-page document for each year that purports

   19     to be all the information they need or maybe it doesn't

   20     purport to be.

   21                   Do I have the general gist of what the dispute

   22     is here right?

   23                   MR. CARSON:    Your Honor, you do.      What they've

   24     produced, though, is not four, four-page documents, but four

   25     single-page documents.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 10 of 56 PageID #: 5443
                                                                          10


    1                    THE COURT:    Oh.

    2                    MR. CARSON:    Those are annual profit loss

    3     statements.    They're single-page documents.        They're

    4     companywide.     We've got those documents.

    5                    There are additional financial documents, none

    6     of the documents that we identify in our letter.           There are

    7     a very large collection of individual purchase invoices

    8     that --

    9                    THE COURT:    Well, so let me ask you about that

   10     because if I wanted -- who are Nomadix's customers?            Are

   11     they businesses?     Individuals?     Who buys these gateways and

   12     the software?

   13                    MR. CARSON:    Are you asking me that, Your Honor,

   14     or are you --

   15                    THE COURT:    Well, I'm asking anybody who knows

   16     the answer.

   17                    MR. CARSON:    Okay.

   18                    MR. LEZAMA:    I can respond, Your Honor.       So

   19     Nomadix's customers are distributors and resellers, so

   20     that's who we sell the devices to --

   21                    THE COURT:    Well, who do the --

   22                    MR. LEZAMA:    -- ultimately.

   23                    THE COURT:    -- distributors and resellers sell

   24     it to?

   25                    MR. LEZAMA:    So ultimately the resellers will
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 11 of 56 PageID #: 5444
                                                                          11


    1     tend to sell them in a couple of different verticals.           One

    2     of those verticals is the hospitality industry.          So there

    3     are a lot of hotels that have Nomadix's gateways installed.

    4     And there are also, you know, other businesses that could be

    5     cafes.     They could be university campuses.       They could be

    6     apartment complexes, condominiums, and things like that, but

    7     we don't deal with those entities.        We have our distributors

    8     and resellers.

    9                    THE COURT:    And so does Nomadix sell products

   10     other than the accused products in this case?

   11                    MR. LEZAMA:    Very few.   So there are one or two

   12     product lines that are not accused and for which we have

   13     very small sales.

   14                    THE COURT:    Okay.

   15                    MR. LEZAMA:    So --

   16                    THE COURT:    So when a distributor buys a -- do

   17     they buy sort of individual gateways with a software

   18     package?

   19                    MR. LEZAMA:    That's correct.

   20                    THE COURT:    So what kind of price range are we

   21     talking about if I'm a distributor, and I want to buy one of

   22     these things from you?

   23                    MR. LEZAMA:    It depends on the model and the

   24     software that's purchased, but it's generally, you know,

   25                , kind of somewhere in that range.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 12 of 56 PageID #: 5445
                                                                          12


    1                   THE COURT:    Okay.   And generally speaking, how

    2     many of these units are you selling in a year like 2019?

    3                   MR. LEZAMA:    You know, I hesitate to give a

    4     number because I'm not sure it would be accurate.

    5                   THE COURT:    Well, give me --

    6                   MR. LEZAMA:    I apologize.

    7                   THE COURT:    So I'm not holding you to be

    8     accurate, but give me an order of magnitude.

    9                   MR. LEZAMA:    I mean, I think it would be

   10               .

   11                   THE COURT:    Okay.   And Mr. Carson, have you

   12     gotten any discovery on how much of these units they've

   13     sold, or is this the first time you're ever hearing what

   14     this is?

   15                   MR. CARSON:    We did serve an interrogatory

   16     response, and they did provide some of this raw units and

   17     sales data.    It's specific to the boxes, though, and we

   18     understand that there is a separate or related revenue

   19     stream with respect to the software.

   20                   So we don't have the software piece.         We only

   21     have the boxes.     And even that particular data, that

   22     doesn't -- you know, that only goes to units and revenue.

   23     It doesn't address the cost associated with those, and so it

   24     doesn't address the compensability.

   25                   THE COURT:    Well.   So yeah, Mr. Carson, I'm just
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 13 of 56 PageID #: 5446
                                                                          13


    1     trying to get a handle here because one of the things

    2     somebody, Nomadix said is proportionality.          And they said,

    3     well, it costs $90,000 to do some discovery that they've

    4     already done.     But it's hard to have proportionality unless

    5     you know what the denominator is or at least have an idea

    6     what it is.     So that's the reason I'm asking.

    7                   So Mr. Lezama, not holding you to these numbers,

    8     but when you say           -- I think you said

    9     units, that's of all the different models in a single year.

   10     So --

   11                   MR. LEZAMA:    That's correct.

   12                   THE COURT:    -- like if I took           and

   13     multiplied it by          , and

   14               a year?

   15                   MR. LEZAMA:    No, I think it's more.       I said

   16                         actually, so --

   17                   THE COURT:    But somewhere like in the

   18                   range is probably --

   19                   MR. LEZAMA:    Yes.

   20                   THE COURT:    -- the gross revenues from all the

   21     sales of all of these in a year?

   22                   MR. LEZAMA:    Yeah, if you're not holding me to

   23     it, that sounds like in the ball park.

   24                   THE COURT:    Okay.   So you know, Mr. Carson asked

   25     or wants me to consider the relevant question here which is:
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 14 of 56 PageID #: 5447
                                                                          14


    1     Do you have a sense of what the ball park of profits are?

    2                   MR. LEZAMA:    I don't personally.      I mean, I'm

    3     sure Nomadix does.      The --

    4                   THE COURT:    Well, so you've given him a one-page

    5     sheet that's supposed to be the financial information for a

    6     year.   And it seems to be the case that the sale of the

    7     accused products is going to be, you know, 95 percent of

    8     whatever the one-year numbers show.        I'm assuming somebody

    9     on your side has looked at the piece of paper you gave them

   10     or paper -- you can tell my age when I say paper.           But

   11     you've looked at the numbers.

   12                   I mean, or Mr. Carson, you've got a page.

   13     Presumably it shows something that represents profit.             I

   14     don't want you to tell me the specific number that's written

   15     down, but what kind of a ball park are we talking about?               I

   16     would imagine that if we ball parked                                  in

   17     revenue, you know, profits are probably, you know,

   18               plus or minus.

   19                   MR. CARSON:    Well, we attached one of these

   20     profit loss statements as an exhibit to our brief last week,

   21     and that's a statement which I'm looking at right now for

   22     the -- I guess the calendar year ending December 2016.            So

   23     this is a while back.      And you know, the total operating

   24     profits --

   25                   THE COURT:    So December of 2016 when they only
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 15 of 56 PageID #: 5448
                                                                          15


    1     started in October of 2016, that's not the best year to be

    2     looking at.    Do you have a different year?

    3                    MR. CARSON:    Well, that's the sample that we

    4     provided to you so that you'd have a sense of the document

    5     that we got.     I can certainly get that.

    6                    THE COURT:    Well, so I didn't look at that

    7     document.

    8                    MR. CARSON:    Okay.

    9                    THE COURT:    That's the reason why I'm asking

   10     now.

   11                    MR. CARSON:    I can pull it up very quickly if

   12     you can hold on just a moment.

   13                    THE COURT:    Well --

   14                    MR. CARSON:    I --

   15                    MR. LEZAMA:    While he's doing that, I just want

   16     to make clear that, you know, we don't necessarily agree

   17     with their characterization of that, that that's the extent

   18     of what we've produced that's relevant here.

   19                    THE COURT:    Yeah.    So you know, I don't really

   20     expect them to take all your invoices -- and I understand

   21     you say, well, they asked for it.        I don't really expect

   22     them to take all your invoices and put them together and

   23     reconstruct your financial records.        So you know --

   24                    MR. LEZAMA:    We have produced annual sales

   25     reports and --
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 16 of 56 PageID #: 5449
                                                                          16


    1                   THE COURT:    Can you tell the profit that you

    2     make on the sale of these things from those?

    3                   MR. LEZAMA:    I don't think so.

    4                   THE COURT:    Yeah.   So that's my impression is

    5     you said in your letter, We don't keep track of profits

    6     which, you know, strikes me that most businesses who don't

    7     keep track of profits don't stay in business very long.            But

    8     maybe Nomadix is different.

    9                   Is it really the case that you all don't keep

   10     track of profits?

   11                   MR. LEZAMA:    Well, I think there is a

   12     misunderstanding here.      What they have asked for and what

   13     they're seeking is documents that specify our profits on a

   14     per-product basis.      So you know, we do not have that.       That

   15     would require a substantial analysis.         It's a very stable

   16     business that we have that -- you know, we've been doing

   17     this for 20 years.      We know what our costs are.      And we

   18     know, you know, how profitable it is.

   19                   And as you pointed out, you know, the vast

   20     majority of our business is the sale of these gateways.            And

   21     so we don't know, you know, how much.         We don't have

   22     documents that analyze what's the profit on 18 2,500 versus

   23     the 5600.    That's my understanding after multiple

   24     discussions with the client.

   25                   THE COURT:    So if Mr. Carson, his expert down
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 17 of 56 PageID #: 5450
                                                                          17


    1     the road says, well, they don't keep track of profits on a

    2     per-unit basis, so I just took the profit margin for the

    3     company as a whole which is, you know, 95 percent based on

    4     these things.     And I took the prices for which they're sold

    5     and I just pro rata distributed the products, would you say,

    6     yep, that's a fine method of analysis?

    7                   MR. LEZAMA:    No, I don't know that we

    8     necessarily would agree with that.        We have to consult with

    9     Nomadix and talk to our expert and see if that's valid, but

   10     that's not really the point respectfully.         I mean, we're

   11     talking about document production.        They have multiple other

   12     avenues of getting this discovery.        We just can't produce

   13     what we don't have.      I mean --

   14                   THE COURT:    Yes.     Well --

   15                   MR. LEZAMA:    -- we can only produce --

   16                   THE COURT:    What is the other avenue you'd like

   17     to propose for them to find this out?

   18                   MR. LEZAMA:    Well, they could serve

   19     interrogatories.     They could take our deposition.        I mean,

   20     we have less than three weeks to go in the fact discovery

   21     period, and they haven't noticed a single deposition.

   22                   THE COURT:    Okay.    All right.    So --

   23                   MR. CARSON:    Your Honor.

   24                   THE COURT:    -- Mr. Carson, did you want to say

   25     something?
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 18 of 56 PageID #: 5451
                                                                          18


    1                   MR. CARSON:    Yes.   I just wanted to address that

    2     point a bit here.     So you know, what they've produced for

    3     2016 to 2019 are these single-page profit loss statements

    4     that we're talking about, you know, as part of their

    5     production.    And this is in the briefing, and I know you

    6     don't want us to rehash the back and forth, you know, battle

    7     between the parties over discovery, but you know, prior to

    8     their production yesterday, which I assume we're going to

    9     talk about here in a minute, the vast majority of the

   10     documents that they've produced were recycled from an old

   11     case, a ten-plus-year-old case.        And the only reason I raise

   12     that is because if you look through that production -- and

   13     they're not easy to find because there's no metadata, it's

   14     voluminous -- if you look through that, though, you will

   15     find some financial statements from Nomadix's profit loss

   16     statements from the 2006 to 2009 time period, so more than

   17     ten years ago, that do provide significantly more detail

   18     than the single-page statements that we got for 2016 to

   19     2019.   They're not product specific, but they do suggest

   20     that at least ten years ago, Nomadix had more data than

   21     they're providing to us.

   22                   And then the other point that I want to make --

   23                   THE COURT:    Well, so Mr. Carson on that, you

   24     know, while I tend to agree with you that I find it hard to

   25     believe that a business that you know, has revenues, let's
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 19 of 56 PageID #: 5452
                                                                          19


    1     say, in the                           range gets one page of, you

    2     know, that's our financial analysis, you know, I can't --

    3     what I'm inclined to do, not just because Mr. Lezama said

    4     it, but because there's limits to what I can do is I was

    5     going to suggest, you know, do a 30(b)(6) deposition and

    6     find out if there are any other documents.          And you know, if

    7     there are later, come back and get some sanctions.

    8                   But any way, I interrupted.       That's one point.

    9                   What's your other point?

   10                   MR. CARSON:    Well, so I'd like to respond to

   11     that, but the fact that they're able to generate these

   12     reports suggests that they've got the underlying data

   13     somewhere.    And you know, we're -- I mean, the parties are

   14     in dispute as to what exactly was said during a meet and

   15     confer a couple weeks ago, but we understood counsel for

   16     Nomadix to say that there is a database that contains the

   17     underlying financial data, but that they don't regularly

   18     generate reports.

   19                   And the question was asked:       Well, do they

   20     generate reports on an ad hoc basis for internal analysis,

   21     and providing to shareholders, and things like that, and the

   22     answer was that they've asked and apparently not.           And so --

   23     but you know, I don't know how you generate these reports

   24     without the underlying data.       But you know, I'm not

   25     questioning what Mr. Lezama has said today about the
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 20 of 56 PageID #: 5453
                                                                          20


    1     documents not existing.      And I take your suggestion that

    2     there be a 30(b)(6) deposition.

    3                   A suggestion that I have in advance of that and

    4     I think there's precedent for this is that Nomadix -- that

    5     someone from Nomadix, a customer, a financial person be

    6     required to provide a sworn declaration that describes

    7     exactly what they've done to collect documents, what exists

    8     in terms of financial documents, so that we know directly

    9     from Nomadix before we get into a deposition, you know, what

   10     exactly the situation is within the company with respect to

   11     these financial documents.       Because like you, you know, it

   12     just seems kind of implausible that a company would not have

   13     more documents then they have.

   14                   And again, I'm not questioning Mr. Lezama's

   15     statements today in any way, but I think the quickest way to

   16     get to this and the most efficient way would be to require

   17     some sort of sworn declaration from someone at Nomadix who

   18     knows to describe what they have, how they keep track of

   19     this, and what they've looked for in terms of responding to

   20     these requests.

   21                   THE COURT:    Okay.   Well, that's not a terrible

   22     idea for sure, but I'm not going to do that.          You know, you

   23     need to get to a live person because, you know, a

   24     declaration, an affidavit, whatever it is, it's going to be

   25     heavily gone over by lawyers.       And you know, you're going to
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 21 of 56 PageID #: 5454
                                                                          21


    1     be still wanting to follow up when it's done, so you might

    2     as well just cut to the chase and find out what they have.

    3                   And the other thing is, you know, find out

    4     whether this underlying data system, how easily manipulable

    5     it is.    Because if it turns out that, you know, you can

    6     produce this report, you just have to say hold this

    7     variable, hold that variable, or do something, yeah, I'm

    8     going to order them to produce it.        But you don't know what

    9     they have, I don't know what they have, and I'm not entirely

   10     sure Mr. Lezama knows what they have.         So that's what I'm

   11     going to do about the financial information is do a

   12     Rule 30(b)(6) deposition, do it promptly.         And after you

   13     find out what it is they have, if anything, that they

   14     haven't produced that would be helpful to you, you know,

   15     talk to Mr. Lezama and see if they'll just produce it.

   16                   But if, in fact, they don't have anything more,

   17     but you learn that they can, without much effort, produce a

   18     report, you know, I'm going to order that they produce it.

   19                   All right.    So let's move on.

   20                   MS. CHEEK:    Your Honor, if I may, this is Andrea

   21     Cheek on behalf of Nomadix.       I'm happy to address the

   22     contents of the database in more detail if that would be

   23     helpful at this point.      If you'd prefer for us to discuss it

   24     offline with Guest Tek's counsel --

   25                   THE COURT:    So I appreciate, Ms. Cheek, the
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 22 of 56 PageID #: 5455
                                                                          22


    1     offer, but you know, there's a lot of disputes here, and I'm

    2     not actually going to spend all afternoon addressing them.

    3     So I think you ought to discuss them offline, but I do

    4     appreciate the offer.      Thank you.

    5                   All right.    So there's a second area of which

    6     has to do with testing, and you know, it's unclear to me

    7     what it is that plaintiff specifically thinks there should

    8     be that has not been produced other than I gather you've

    9     gotten nothing relating to testing; is that right?

   10                   MR. CARSON:    That's right.     Could I address that

   11     point more generally?

   12                   THE COURT:    Well, but do it quickly.

   13                   MR. CARSON:    Okay.    So very quickly.     You know,

   14     it's really design, development, and testing.          Testing is

   15     kind of the culmination of that when you test the new

   16     feature in a real-world environment.         But just to frame the

   17     issue very quickly, the core functionality in this case is

   18     what Nomadix refers to as share unused or the distribution

   19     of unused bandwidth.      And that's been our contention from

   20     the beginning.

   21                   Those are primarily the documents that would be

   22     relevant to our claims.      And as of July 1st, two months ago,

   23     if you set aside a user guide and a press release, Nomadix

   24     had produced exactly zero documents that related to share

   25     unused.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 23 of 56 PageID #: 5456
                                                                          23


    1                    They had a production on July 9th that purported

    2     to fix that.     And again, if you set aside press releases and

    3     user guides, we got eight documents that relate to that

    4     feature.    Eight documents, other than the source code, that

    5     relate to the core feature in this core functionality that

    6     we've accused.

    7                    Now, yesterday at 12:30 a.m., they produced

    8     nearly 300,000 pages.       And you know, we haven't reviewed

    9     that, but it does appear that --

   10                    THE COURT:    You haven't?

   11                    MR. CARSON:    No.   I apologize, Your Honor.

   12     We've not fully vetted those documents.

   13                    THE COURT:    Sorry.   I'm trying to be funny here.

   14                    MR. CARSON:    And I'll wrap up here very quickly.

   15     There are -- it does appear that there are a significant

   16     number of documents in that production that go to this core

   17     functionality.     And you know -- and I don't know what's in

   18     there yet.    I don't think it's the technical and testing

   19     documents that we're looking for.        I think it's

   20     correspondence with their customers, their hotel clients --

   21                    THE COURT:    That you asked for?

   22                    MR. CARSON:    That we've also asked for regarding

   23     this functionality, but the point is their production is

   24     dated.     This functionality was not introduced until

   25     October 2016.     There are very, very, very few documents in
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 24 of 56 PageID #: 5457
                                                                          24


    1     their production that relate to this, none that relate to

    2     internal design, development, and testing of the feature.

    3     And it's those documents that we think we're entitled to.               I

    4     mean, we are entitled to them.        We've asked for them.     We've

    5     never been told they don't exist.

    6                    THE COURT:   Okay.   I've got your point.

    7                    For Nomadix, Mr. Lezama or Ms. Cheek.

    8                    MS. CHEEK:   Yes, Your Honor.     This is Andrea

    9     Cheek.     I will address this point.

   10                    And just a few things.     First, Mr. Carson

   11     describes it as a core functionality of Nomadix's product.

   12     I think it's a core feature of their infringement

   13     contentions, but not necessarily a core feature of Nomadix's

   14     product.

   15                    And so while we understand their desire for more

   16     documents, we have searched for and we have conducted a

   17     reasonable search and produced documents related to the

   18     functionality.     Additionally, we've produced all the

   19     versions of the source code that have been accused that have

   20     all the, you know, possible details about the functionality

   21     that they would --

   22                    THE COURT:   Well, so Ms. Cheek, that's all good.

   23     Is it the case that Nomadix puts source code and

   24     functionality out there, whether it's the core or not,

   25     without testing it?
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 25 of 56 PageID #: 5458
                                                                          25


    1                   MS. CHEEK:    So in one of our recent productions,

    2     I don't know if it was.      This most recent one or a prior

    3     one, we did produce a document that is a fairly

    4     comprehensive compilation of testing that has been conducted

    5     on the accused products.       And I understand that they may not

    6     have had a chance to review that yesterday yet or seen that

    7     document yet, but that is after, you know, the meet and

    8     confer process and continued searching what we located and

    9     we have produced at this point.

   10                   THE COURT:    Do you have Bates numbers for this

   11     document to help Mr. Carson find it in the 300,000 pages?

   12                   MS. CHEEK:    I do not have the Bates number

   13     offhand, but I am happy to send it to Mr. Carson later

   14     today.

   15                   THE COURT:    Okay.    I will take that as a

   16     promise.

   17                   MR. CARSON:    Can I ask a question about that

   18     document or --

   19                   THE COURT:    Well, you can ask a question, but --

   20     go ahead.    Go ahead.

   21                   MR. CARSON:    It was -- I take it it's a single

   22     document.    I believe Ms. Cheek described it as a summary of

   23     testing that was being done.        That suggests to me that, you

   24     know, there are underlying testing documents that --

   25                   THE COURT:    Actually, it sounds like a
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 26 of 56 PageID #: 5459
                                                                          26


    1     procedural book --

    2                   MR. CARSON:    Okay.

    3                   THE COURT:    -- but how do I know.      So Ms. Cheek,

    4     is the thing that you produced, is it kind of like the

    5     company's policies for testing, or is it actually what

    6     testing?

    7                   MS. CHEEK:    It's not policies.      I think I called

    8     it a compilation, but it is sort of a listing of testing and

    9     then followed by a more detailed report of the testing.            So

   10     it is a single lengthy document that's essentially a report

   11     of testing that was conducted.        And my guess is that most of

   12     it is not going to be something that Guest Tek is interested

   13     in.   If they find things in there and believe that there may

   14     be more information on, you know, particular tests that they

   15     are interested in, we could certainly consider conducting

   16     more detailed searching for, you know, a particular test,

   17     but we believe it's a fairly comprehensive document.

   18                   THE COURT:    Okay.

   19                   MR. CARSON:    So Your Honor --

   20                   THE COURT:    Yes, Mr. Carson.

   21                   MR. CARSON:    Just -- I'm sorry.      I apologize.

   22     One last point.

   23                   So you know, I think Nomadix is well aware of

   24     the particular functionality that's at issue in this case,

   25     the features that we've identified.        And so you know, this
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 27 of 56 PageID #: 5460
                                                                          27


    1     is the sort of piecemeal, we'll give you one document, you

    2     know, and a bunch of other documents.         And then if you find

    3     it, and you look through it, and you see a reference to

    4     another document, we'll come back to it, and we'll go look

    5     for that.    They know the functionality we're interested in.

    6                   I appreciate that they've got this compilation

    7     of testing that covers all sorts of things, not just what

    8     we're interested in, but I think they're capable of, you

    9     know, doing their due diligence and collecting documents,

   10     reviewing that, seeing if it refers to additional testing

   11     and providing that to us, particularly given where we are in

   12     the schedule.

   13                   THE COURT:    Okay.   Well, thank you.      You know,

   14     when the documents are produced at 12:30 a.m., which means

   15     that only one side even knows what we're talking about --

   16     and I'm not blaming Ms. Cheek for this -- you know, this

   17     procedure of how to resolve these disputes doesn't work so

   18     well because it's hard to evaluate.        And I can't get

   19     anything other than speculation from Mr. Carson.

   20                   So basically I'm not going to say they know what

   21     you're looking for, and they need to follow up on it.           You

   22     look at what they've produced, which Ms. Cheek is going to

   23     do what she said and tell you exactly where it is, and you

   24     all talk about it and see whether there's something else

   25     that is reasonably necessary to do.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 28 of 56 PageID #: 5461
                                                                          28


    1                    You know, from my point of view, what you are

    2     trying to find out here is whether or not Nomadix tested the

    3     functionality which is the functionality that you've

    4     accused.    If they did, I'm not sure how much more followup

    5     is needed.

    6                    So in any event, let's move on here.        As I

    7     understood it, this source code computer issue, a few days

    8     ago Nomadix sent it back to Guest Tek.

    9                    So is that kind of resolved for the time being?

   10                    MR. CARSON:     If I could address that, Your

   11     Honor.     It was sent back.    I believe we received it Friday

   12     of last week.     And they had it in their possession nearly

   13     two months.

   14                    The issue, though, is that we've got the

   15     computer back, but we're not able to allow our experts to

   16     view the code.     We had an agreement from Nomadix a few

   17     months ago that while there were stay-at-home orders in

   18     place, we could ship the computer to our experts' home where

   19     they could review it there.

   20                    The stay-at-home orders have been lifted, but

   21     the travel concerns that our experts legitimately have --

   22                    THE COURT:    Well, so I get your point of view

   23     there, Mr. Carson.

   24                    Mr. Lezama or Ms. Cheek, is there any reason why

   25     this procedure that was good enough a few months ago
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 29 of 56 PageID #: 5462
                                                                          29


    1     shouldn't be continued at this point, notwithstanding the

    2     fact that maybe there are no stay-at-home orders anymore?

    3                   MS. CHEEK:    Yes, Your Honor.     I think you can

    4     certainly appreciate that at the time the initial

    5     stay-at-home orders were issued, none of us anticipated that

    6     this many months later we would still be in this position.

    7     And so while we did, you know, try to make sort of

    8     extraordinary accommodations for a way that we would not

    9     normally handle our source code, we don't think it's

   10     appropriate to continue that long term.         As you know, these

   11     are referred to as the crown jewels of the company, and

   12     Nomadix goes to great lengths to protect its source code.

   13                   During our most recent meet and confer, Guest

   14     Tek's counsel had proposed a potential alternative, and I

   15     wasn't clear whether this would, you know, satisfy them or

   16     just something that they were putting out there for

   17     discussion, but suggesting that they could ship the source

   18     code to their offices in different cities which they seem to

   19     have an office located in the same city as all of their

   20     experts.

   21                   And I think with appropriate parameters and

   22     restrictions, understanding, you know, where the source code

   23     is located at any given time and that it's otherwise being

   24     maintained as required by the protective order, you know, in

   25     a locked room and in their outside counsel's office, I think
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 30 of 56 PageID #: 5463
                                                                          30


    1     that's something that we are amenable to.

    2                   It looks like one of their experts is in Seattle

    3     where the source code has been maintained since we

    4     originally produced it.      And I believe their other experts

    5     are in Chicago and Los Angeles where Guest Tek's outside

    6     counsel also has offices.

    7                   So I think there are a few details to work out

    8     about that, but if that's still an offer that Guest Tek is

    9     making, that's a potential compromise that we could reach.

   10                   THE COURT:    Mr. Carson.

   11                   MR. CARSON:    Yes, we did propose that as a

   12     fallback a couple weeks ago during a meet and confer.           We

   13     had not heard back yet until today, but our view is that

   14     under the current protective order, you know, it doesn't

   15     preclude our doing that, our sending the code to our Chicago

   16     office for viewing by our expert there, our LA office, and

   17     our Seattle office.      And we ask that Nomadix confirm that

   18     that's their reading of the protective order, that it

   19     wouldn't preclude that sort of an arrangement.

   20                   THE COURT:    Well, that sounds like what

   21     Ms. Cheek just said would be okay; right?

   22                   MR. CARSON:    She did.     I think she suggested we

   23     needed some further sort of agreements in addition to the

   24     protective order.     If I misunderstood her and we're able to

   25     go ahead with that, assuming that the parties adhere to the
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 31 of 56 PageID #: 5464
                                                                          31


    1     current protective order, then we're prepared to proceed in

    2     that manner.

    3                    THE COURT:    Ms. Cheek.

    4                    MS. CHEEK:    Yes.    I think we're generally in

    5     agreement.    I believe -- I don't have the protective order

    6     in front of me, but I believe it kind of refers to outside

    7     counsel of record.      And I don't know whether they have

    8     counsel of record in those other offices.         I think we would

    9     just want someone designated who is sort of responsible for

   10     the source code and where it's located that has at least,

   11     you know, read and agreed to abide by the restrictions in

   12     the protective order as far as maintaining the source code

   13     and in those offices as the protective order requires.            But

   14     otherwise, I don't think we have any significant

   15     disagreement on what the protective order permits.

   16                    THE COURT:    Now, Mr. Carson, getting somebody in

   17     each of your offices to sign the order and to do their duty,

   18     you can live with that?

   19                    MR. CARSON:    Yes, definitely.     We can work with

   20     that.

   21                    THE COURT:    Okay.   Well, then I'm going to

   22     construe the order based on your joint representation as

   23     permitting it, and so that matter is resolved.

   24                    All right.    And so then there's the close of

   25     fact discovery issue, but let's save that until we now look
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 32 of 56 PageID #: 5465
                                                                          32


    1     at Nomadix.    All right.

    2                    So Nomadix has an interesting proposed order

    3     because the first thing they want to do is to say there's a

    4     date for final infringement contentions, and the plaintiff

    5     has to live with their final infringement contentions which

    6     is generally what I would understand to be meant by final

    7     infringement contentions.

    8                    And so, Mr. Carson, recognizing that maybe

    9     September 10th is not that date, when are you prepared to

   10     provide final infringement contentions or to commit to

   11     providing --

   12                    MR. CARSON:    Well, Your Honor, it depends on

   13     what the close of fact discovery ends up being.

   14                    THE COURT:    Okay.   Well, say it in relation to

   15     that.

   16                    MR. CARSON:    With respect to the October 30th

   17     deadline, you know, we would want a few things before we

   18     supplement.    We need to review the documents that were just

   19     produced.

   20                    THE COURT:    Yes.

   21                    MR. CARSON:    We need to review the new source

   22     code, and we would need to depose their individuals which

   23     we've not done thus far because we don't have the documents

   24     that we needed.     So you know, we would propose to supplement

   25     and finalize our contentions before the close of fact
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 33 of 56 PageID #: 5466
                                                                          33


    1     discovery toward the end of October.

    2                    And I would point out that, you know, we've

    3     never -- the parties have never built in a "final

    4     contentions date."      I think in the normal course, absent

    5     that date, the final date is the close of fact discovery.

    6     If you don't supplement your contentions and the

    7     interrogatories that go to those contentions by that date,

    8     well, then you're stuck with whatever the current

    9     contentions have to say.       But we're not opposed to --

   10                    THE COURT:    One of the problems with the final

   11     date being October 30th is exactly what the defendants

   12     identify which is you say a bunch of new things for the

   13     first time and what can they do about it?

   14                    MR. CARSON:    Well, I mean, expert reports will

   15     follow that.

   16                    THE COURT:    Yeah.   Yeah.   But the point is

   17     sometimes your contentions deserve fact discovery.           I mean,

   18     to the extent it's just an argument between the parties, I

   19     mean, yeah, there's no harm.

   20                    So let me just ask:     Are all the lawyers who are

   21     in this case, who I take it none of you are members of the

   22     Canadian bar, are you all tied up in this Canadian trial, or

   23     is it just your clients that are tied up in the Canadian

   24     trial?

   25                    MR. CARSON:    Your Honor, it's our clients that
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 34 of 56 PageID #: 5467
                                                                          34


    1     are tied up in the Canadian trial.        The attorneys involved

    2     in those cases are based in Canada.

    3                    MR. LEZAMA:    So for Nomadix, though, we do

    4     expect that U.S. counsel will be, you know, involved in

    5     strategy and discussions with the Canadian counsel and --

    6                    THE COURT:    Are you expecting to be in Canada

    7     for the trial?

    8                    MR. LEZAMA:    No.    We will not be going -- the

    9     Canadian trial will be -- my understanding is that it will

   10     be entirely remote.

   11                    THE COURT:    Okay.   All right.    So it's

   12     September 3rd.     I think you can come up with final

   13     infringement contentions tentatively by October 16th.           And

   14     you know, if there's some problem because of depositions, or

   15     something else, or you learn something in a deposition after

   16     October 16th, you know, that could be the good cause you're

   17     looking for.     But if you've got the source code, which

   18     theoretically you do now, and maybe you've got another

   19     300,000, I don't know whether it's documents or pages, but

   20     you've got a lot more paper to look at.         And I do generally

   21     think that your infringement contentions ought to be fairly

   22     well set by October 16th or it ought to be something that

   23     you can produce by then.       So I'm going to basically change

   24     the date from September 10th to October 16th and sign off on

   25     that one.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 35 of 56 PageID #: 5468
                                                                          35


    1                   The next thing is these interrogatories two,

    2     five and seven.     And I looked at --

    3                   MS. YING:    Your Honor, this is Jennifer Ying.

    4     If we could go back to the contentions issue.          To the extent

    5     that we're required to provide final contentions on

    6     infringement, typically you also see final invalidity

    7     contentions as corresponding as well to.         When would Your

    8     Honor propose --

    9                   THE COURT:    What would you propose, Ms. Ying?

   10                   MS. YING:    You know, I think I would -- I guess

   11     we could talk about it with Nomadix, but I think it makes

   12     sense that if we're going to be required to provide our

   13     final infringement contentions, that similarly final

   14     invalidity contentions would be set before the close of fact

   15     discovery as well.

   16                   THE COURT:    Mr. Carson.     Or no, you're on her

   17     side.

   18                   Mr. Lezama or Ms. Cheek.

   19                   MR. LEZAMA:    Yeah, that's fine.      I do want to

   20     just briefly note I think Ms. Cheek lost connection, so

   21     maybe give her a minute to rejoin, but I can handle this

   22     topic.    You know, we are fine with providing final

   23     invalidity contentions on similar terms, but we would like

   24     sufficient time to review the infringement contentions and

   25     respond accordingly.      You know, I would suggest that at
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 36 of 56 PageID #: 5469
                                                                          36


    1     least four weeks --

    2                   THE COURT:    Well, so --

    3                   MR. LEZAMA:    -- to do that.

    4                   THE COURT:    -- if you do four weeks, then you're

    5     like into -- I mean, you mean four weeks from when they do

    6     theirs, not four weeks from today; right?

    7                   MR. LEZAMA:    Correct.

    8                   THE COURT:    So yeah, four weeks from when they

    9     do theirs is like, you know, two weeks after fact discovery

   10     closes.

   11                   MR. LEZAMA:    If we're setting it at

   12     October 30th, yes.

   13                   THE COURT:    Okay.

   14                   MR. LEZAMA:    I mean, I think there's got to be

   15     some allowance for --

   16                   THE COURT:    No, I agree.     So here's actually

   17     what we can do:     I'm going to make your deadline

   18     October 30th, but I'm going to say that the fact discovery

   19     can go on for two weeks after that.        You can tighten up a

   20     little on expert discovery and still allow me plenty of time

   21     to decide your motions.      But you ought to -- you know, it's

   22     less important generally for invalidity contentions unless

   23     you're actually dealing with discovery of, you know, a

   24     system or something as opposed -- and maybe you are, I don't

   25     know -- as opposed to just prior art that's paper
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 37 of 56 PageID #: 5470
                                                                          37


    1     publications and, you know, discovery doesn't actually

    2     usually matter.

    3                   But two weeks is enough.       And you can have two

    4     weeks of discovery after that.

    5                   So interrogatories two, five and seven --

    6                   MR. CARSON:    Your Honor, I apologize.       If I

    7     could just address one other issue with the extension.

    8                   Another condition that they placed on an

    9     extension was that we would not be entitled to any further

   10     written discovery.

   11                   THE COURT:    Yeah.   I think that's a reasonable

   12     thing.    You have enough problems with the written discovery

   13     that's already out there.       You know, I would distinguish

   14     that a little bit from particular follow-up discovery that

   15     comes from doing a Rule 30(b)(6) deposition or something

   16     else, but no more just general interrogatories or requests

   17     for production of documents.

   18                   MR. CARSON:    The only thing that I have in mind

   19     are things that may come out of the 300,000-plus pages that

   20     have just been produced.       I don't know what we may learn

   21     from that.

   22                   THE COURT:    Well, I don't know what you may

   23     learn from it, either.      So when you've actually reviewed

   24     them and, you know, I understand you couldn't possibly have

   25     reviewed them in time for this, you know, you can talk with
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 38 of 56 PageID #: 5471
                                                                          38


    1     them.   But it is time to try to bring all of this to a head,

    2     and so you should not count on getting any more written

    3     discovery.    I would think that you've asked enough things

    4     now so that anything that you actually want is at most

    5     followup to discovery you've already requested.

    6                   Okay.   So the second thing was Nomadix wanted

    7     Guest Tek to answer interrogatories two, five and seven

    8     completely.    Besides for the fact that I don't order

    9     complete responses because who knows what that possibly

   10     means, I looked at that.

   11                   And interrogatory number two which wants

   12     plaintiff to claim priority dates for every claim in the

   13     three patents that are left that's after March 16th of 2013,

   14     I just don't think that's a burden that's on the plaintiff,

   15     and so I'm not going to make them respond to that, period.

   16                   Interrogatory number five which is a request

   17     that plaintiffs identify third parties that practice the

   18     patent which I take to be related to non-infringing

   19     alternatives, I think the first thing is defendant needs to

   20     identify what it thinks the non-infringing alternatives are.

   21     And then plaintiff can, you know, say or not say if they --

   22     you know, if they think that it's actually an infringing

   23     alternative, well, then they can do a chart, a claim chart

   24     showing why it's an infringing alternative.          But I'm not

   25     going to make them respond to an interrogatory saying
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 39 of 56 PageID #: 5472
                                                                          39


    1     identify every third-party product in the world that

    2     practices the patents.

    3                   And so interrogatory number seven which is the

    4     damages which I believe relates to the commercial success of

    5     the OVI; is that right?

    6                   MR. CARSON:    Interrogatory seven asks for Guest

    7     Tek's damages theory, in essence.        I don't have the exact

    8     language, but it's not tied on OVI.        It's the next issue

    9     that's the OVI issue.

   10                   THE COURT:    Okay.   Well, so the damages theory,

   11     you know, I looked at.      To some extent, I started looking at

   12     the interrogatories, but I don't recall actually seeing what

   13     you had said about interrogatory -- what your current answer

   14     is to number seven.

   15                   Do you have any actual information of any use in

   16     response to interrogatory number seven yet?

   17                   MR. CARSON:    We -- not yet, Your Honor, and the

   18     reason for that was because we didn't have the documents

   19     that we thought we needed to --

   20                   THE COURT:    Well, so you know, that carries you

   21     so far.    As I understand it, you're not pursuing a claim of

   22     lost profits; right?

   23                   MR. CARSON:    That's right.

   24                   THE COURT:    And so presumably you are pursuing a

   25     claim of a reasonable royalty which you don't know how many
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 40 of 56 PageID #: 5473
                                                                          40


    1     units, or maybe you do.      But usually with the reasonable

    2     royalty, I would think is that you have in mind some number

    3     which is the percentage, multiply it against some product

    4     which is how you're going to calculate a reasonable royalty;

    5     right?

    6                   MR. CARSON:    It is, Your Honor, but that

    7     analysis, as I'm sure you can appreciate, is caught up in

    8     all sorts of issues of profitability and costs, and the

    9     incremental value of certain features, all of which flows

   10     from, you know, financial documents that we don't have.            And

   11     I think also will flow, in part, from technical documents

   12     that, you know, we received, I guess a day and a half ago at

   13     midnight, 300,000 pages of which.        So it's a complicated

   14     analysis, but --

   15                   THE COURT:    So I understand you, Mr. Carson.

   16                   Mr. Lezama, what exactly is it you're expecting

   17     them to tell you at this point that would be helpful?

   18                   MS. CHEEK:    Your Honor.

   19                   MR. LEZAMA:    Go ahead.    I'm sorry.

   20                   MS. CHEEK:    Sorry, I'm back.

   21                   THE COURT:    You're back.

   22                   MS. CHEEK:    Sorry, Your Honor.

   23                   THE COURT:    That's all right.      We have these

   24     technical problems.      You know, I've dropped off these calls

   25     before so I'm pretty -- you know, I understand nobody's
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 41 of 56 PageID #: 5474
                                                                          41


    1     dropping off intentionally.

    2                   Go ahead, Ms. Cheek.

    3                   MS. CHEEK:    Yeah.   So certainly we understand

    4     that, you know, to the extent they believe they're going to

    5     be relying on documents that we've either just recently

    6     produced or have not produced yet, we're not seeking to

    7     preclude them from updating their theories to address any

    8     insight that they gain from those documents, but we also

    9     find it hard to believe that they have no present theory on

   10     what the reasonable royalty should be.

   11                   There, as you know, are a number of factors that

   12     go into that analysis beyond Nomadix's profitability on the

   13     products, including many things that should be in Guest

   14     Tek's possession.     You know, their own documents, their own

   15     licensing practices, their own view of the relevant market.

   16                   THE COURT:    Well, so let me ask:      Has Guest Tek

   17     ever licensed these three patents before?

   18                   MS. CHEEK:    I don't know.     I'll let Guest Tek's

   19     counsel answer that.

   20                   MR. CARSON:    I don't believe we have, but I'm

   21     hesitant to give you a definitive answer.

   22                   THE COURT:    Okay.   Has Nomadix taken any

   23     licenses to -- well, first off, just generally, I guess

   24     you've been in business 20 years.        You must have taken some

   25     licenses.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 42 of 56 PageID #: 5475
                                                                          42


    1                   MR. LEZAMA:    I can respond to that.       We have

    2     licensed our patents.      And as far as I'm aware, any patent

    3     rights that we've received have been included in our

    4     outgoing licenses and those have been produced.

    5                   THE COURT:    Okay.    So you have licensed some

    6     things, Mr. Lezama, and you've taken some licenses.

    7                   MR. LEZAMA:    Yeah.    I don't know that they were

    8     necessarily termed licenses, but they may have been

    9     covenants not to sue, things like that.

   10                   THE COURT:    Okay.    And you've produced that so

   11     plaintiff has that?

   12                   MR. LEZAMA:    Yes.    Correct.

   13                   THE COURT:    All right.    Well, here is what I

   14     think is I think plaintiff by October 15th or 16th, the

   15     date, that I think they ought to supplement that

   16     interrogatory with some theory that is your best effort at

   17     the time, you know, which may in the end -- the actual

   18     royalty number may not be -- it may not be worth the paper

   19     it's printed on, but it seems to me that to the extent that

   20     plaintiff has factual information that they think goes into

   21     the royalty analysis, they ought to say what it is even if

   22     it's incomplete.

   23                   So I am going to direct you to supplement your

   24     answer.    I don't expect a complete answer, but I do expect

   25     that it should be something other than just a complete
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 43 of 56 PageID #: 5476
                                                                          43


    1     mystery as to what your theory is.        And I can't be anymore

    2     specific than that.      That's the reason why I'm just going to

    3     say you need to supplement your answer.         But how you

    4     supplement it in the end is a question for you to figure

    5     out.

    6                   All right?

    7                   MR. CARSON:    Yes, Your Honor.

    8                   THE COURT:    Okay.   So there was this question

    9     about OVI source code which, as I understand it, plaintiff

   10     said, well, we don't know whether we have the complete

   11     source code for 2010 or 2011 OVI, but we'll look around for

   12     it.    And if we have it, we'll produce it.

   13                   Is that where we are?

   14                   MR. CARSON:    Not exactly, Your Honor.       So the

   15     document request asked for source code for all of Guest

   16     Tek's patented instrumentalities, and that term was defined

   17     in the request.     And so we've read that to, I think,

   18     reasonably seek source code for which we believe has

   19     functionality that falls within the scope of the asserted

   20     patents.    And so we have produced OVI source code, 80

   21     versions of that going back to 2012.

   22                   Now, as I understand it, there was a launch in

   23     early 2011 and we do have -- and that launch, as I

   24     understand it, did include some of the functionality that's

   25     captured by these asserted patents.        And we do have OVI
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 44 of 56 PageID #: 5477
                                                                          44


    1     code.   In addition to those 80 versions, we've been able in

    2     the last couple of days to find some code from 2011.           And

    3     we're certainly willing to produce that code as well which

    4     we believe falls within the scope of that request.

    5                    I believe, though, what Nomadix is looking for

    6     is code that's older than that, older than the early 2011

    7     launch, and that is code that we have not agreed to produce.

    8     My understanding is that the OVI product launched in 2011.

    9     So to the extent they're looking for code that predates

   10     2011, it would be code for a predecessor product with a

   11     completely different name.

   12                    And two responses to that, if I've characterized

   13     their requests accurately.       Number one, I don't think the

   14     request asks for that because it's not a Guest Tek patented

   15     instrumentality.     It's some older code that we've got that

   16     they think might be prior art in some way.          I'm not sure.

   17                    But to the extent that's their theory, they've

   18     never alleged that in their complaint or in their invalidity

   19     contentions.     They've never put forth any sort of, you know,

   20     reasonable basis for asserting that that older product is

   21     prior art based on user guides, publicly available

   22     documents.

   23                    And as Ms. Cheek, you know, suggested earlier,

   24     source code is very sensitive.        You know, it's the crown

   25     jewels of the company.      We don't know why -- so we don't
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 45 of 56 PageID #: 5478
                                                                          45


    1     feel like we should have an obligation to produce source

    2     code if they've not even made a good faith allegation that

    3     it's relevant in any way to their case.         So we're willing to

    4     go back and produce the 2011 versions that we've recently

    5     found, but we don't think the request extends to older

    6     products, and we don't think, even if it does, that they're

    7     entitled to that code.

    8                   THE COURT:    Mr. Lezama or Ms. Cheek.

    9                   MS. CHEEK:    Yes, Your Honor.     So I think

   10     Mr. Carson does characterize the dispute accurately except

   11     that what we are also looking for in addition to the 2011

   12     code is the 2010 code which we believe is OVI Version 5.

   13     They may have other names for that product as well, but I

   14     believe that's been, you know, covered in other litigation

   15     between the parties that there is earlier OVI versions,

   16     specifically OVI Version 5 that we believe was available in

   17     approximately 2010 and that we believe we're entitled to to

   18     evaluate whether that version also falls within the scope of

   19     the asserted claims.

   20                   MR. LEZAMA:    Can I also add just one point?        So

   21     yes, definitely, you know, the product that was available in

   22     2010 is referred to by Guest Tek in its own documents as OVI

   23     Version 5.    In addition, we have OVI Version 5 series code.

   24     It's like 5. -- I don't know -- 5, 6, or something like that

   25     from 2011.    So the likelihood that there is, you know, some
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 46 of 56 PageID #: 5479
                                                                          46


    1     super sensitive trade secret that we're going to obtain by

    2     looking at, you know, the version of OVI 5 from 2010, you

    3     know, is extremely low.      I mean, you know, the likelihood is

    4     that there are going to be only incremental changes from

    5     2010 to 2011.

    6                   As Mr. Carson has mentioned, we have over 80

    7     versions of source code produced.        And just to be clear,

    8     that was produced in the California case.         We've agreed it

    9     can be used in this case, but it's not like it was produced

   10     for this case.

   11                   And you know, this goes to prior art.         They've

   12     contended that OVI falls within the scope of the claims, and

   13     we're just looking to see whether there's been a 102(b)

   14     on-sale bar, and we can't know that until we see the source

   15     code.

   16                   MR. CARSON:    Your Honor.

   17                   MR. LEZAMA:    I don't think it's fair to impose a

   18     condition that we make some sort of, you know, allegation in

   19     a pleading subject to Rule 11 when, you know, we can't

   20     really make that allegation until we see the source code.

   21                   MR. CARSON:    Your Honor, if I could respond to

   22     that.   So it's news to me that they've got the 5.6 code.           I

   23     guess it was produced to them in the California case.           If it

   24     was produced to them in the California case, it was produced

   25     to them at least two years ago, if not more, and they've
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 47 of 56 PageID #: 5480
                                                                          47


    1     certainly had plenty of time to analyze that source code and

    2     put forth some sort of basis for asserting that, not only

    3     that 5.6 code, but earlier versions of that code meet the

    4     limitations of the patent.       And they've not provided any

    5     such analysis.     So --

    6                   THE COURT:    So I get what you say there.       So

    7     Mr. Lezama, 5.6, you have that code?

    8                   MR. LEZAMA:    Just to be clear, I made 5.6 up.           I

    9     don't know what the precise version number is.          It's --

   10                   THE COURT:    Well, the earliest version that you

   11     have, does it meet the limitations of the patent?

   12                   MR. LEZAMA:    We hadn't looked at it for that

   13     reason because it's too late, you know, as far as we

   14     understand.    I mean, it's -- you know, why would we have

   15     looked at it for this case and for that purpose.

   16                   THE COURT:    Well, in other words, you keep

   17     asking -- you're saying you'd like to look at the 2010

   18     because you think it would be -- there wouldn't be that much

   19     change, but apparently you don't even know whether the more

   20     recent versions have the functionality that's at issue;

   21     right?

   22                   MR. LEZAMA:    Well, I mean, the thing is that

   23     it's -- you know, we're not necessarily contending that any

   24     of the versions have them.       Guest Tek is the one who said

   25     that OVI falls within the scope of the claims, and they
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 48 of 56 PageID #: 5481
                                                                          48


    1     haven't really explained why they think that's the case.

    2                    THE COURT:    Well, so --

    3                    MR. LEZAMA:    But we want to be able to take a

    4     look at the older code and compare it to the code that, you

    5     know -- the versions that they do contend practice the

    6     claims and compare them.       And we -- it may not be our

    7     position that the claims should be construed the way that

    8     Guest Tek is reading them, but we may have a position that,

    9     well, if this satisfies the claims, then the prior art

   10     device does.

   11                    THE COURT:    Well, so construction of the claims

   12     is something that I have already done, so you know, you all

   13     arguing about how you can construe the claims, that's

   14     supposed to have been resolved.

   15                    So you're telling me, Mr. Lezama, you have no

   16     current invalidity allegations of an on-sale bar; is that

   17     right?

   18                    MR. LEZAMA:    With respect to OVI, I don't

   19     believe so.

   20                    THE COURT:    Okay.   Well, then I'm not going to

   21     require that they produce the 2010 source code because

   22     essentially it's pursuing an invalidity theory that's not in

   23     the case.     And so I'm not going to require them to do that.

   24                    And I think the last thing --

   25                    MR. LEZAMA:    Can I interrupt for just a moment?
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 49 of 56 PageID #: 5482
                                                                          49


    1     I take it that if we do conclude we have a basis to make

    2     that allegation and make that allegation, they should

    3     produce the source code?

    4                   THE COURT:    Well, that would be a different

    5     thing, but you know, probably a good idea that I only rule

    6     on actual disputes, not hypothetical disputes.

    7                   So the last thing on the list here is that

    8     there's a request for production, Items 30 and 37, which

    9     relate to financial documents relating to, I guess, sales of

   10     OVI at some relevant time because plaintiff says that that's

   11     a commercial embodiment of the patents.

   12                   Is it right, Mr. Carson, that OVI, at least at

   13     some point, is a commercial embodiment of the patents, in

   14     your view?

   15                   MR. CARSON:    Yes, we have made that

   16     representation.

   17                   THE COURT:    Okay.   And so I thought I saw

   18     actually that you said you were going to produce financial

   19     documents about the profitability and commercial success of

   20     OVI; is that right?

   21                   MR. CARSON:    That's right.     We're looking for

   22     those documents.     We believe that we found some documents

   23     that are responsive.      Our understanding from Nomadix from

   24     the meet and confer, based on the fact that we're not

   25     seeking lost profits, only a reasonable royalty is that
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 50 of 56 PageID #: 5483
                                                                          50


    1     they've agreed to narrow their requests.         They're not

    2     seeking all financial documents which is what they were

    3     looking at before, but just high-level documents that would

    4     provide information on revenue and cost with respect to the

    5     OVI products.     And those are the type of documents that we

    6     believe we've located and are preparing to produce.

    7                   THE COURT:    And how far back are you producing

    8     them?

    9                   MR. CARSON:    I don't have the answer to that off

   10     the top of my head.      I apologize for that, Your Honor.        I

   11     don't have an answer for you.       I don't know how far back

   12     they go, and I don't know how far back our data goes.

   13                   THE COURT:    Okay.   So you say you think you

   14     found some documents.      When are you going to produce these

   15     documents?

   16                   MR. CARSON:    Well, they were just sent to me

   17     today, so we've got to look at them and make sure that

   18     they're responsive and they're narrowly tailored, but I

   19     think certainly by next week we'll be able to produce them.

   20                   THE COURT:    Okay.   Anymore comment on that?

   21                   Ms. Cheek.

   22                   MS. CHEEK:    Yeah, just one followup.       Thank you,

   23     Your Honor.

   24                   We would be interested in them understanding

   25     where they are drawing the line to the extent that they are
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 51 of 56 PageID #: 5484
                                                                          51


    1     searching and locating documents that they are deciding they

    2     don't need to produce because they think they are too

    3     detailed or too comprehensive.        You know, we still think

    4     those documents are relevant to the reasonable royalty

    5     analysis, and they haven't identified any burden in

    6     producing them.     And so we're just interested in what line

    7     they're drawing as far as what they are producing and what

    8     they are withholding.

    9                   THE COURT:    Yeah.   Well, I'm not sure that

   10     Mr. Carson at this point could say what they're withholding

   11     because he hasn't looked at the documents.          And absent him

   12     saying whatever his request was, which probably is protected

   13     by some kind of privilege, I'm not sure that we can make a

   14     whole lot more progress on that right now.

   15                   MS. CHEEK:    I guess we would just want to

   16     reserve the right to, you know, seek further discovery

   17     depending on what they produce.

   18                   THE COURT:    Well, so basically, though, what

   19     you're looking for for the OVI is you're looking for, I

   20     assume, how many units are sold and what the profitability

   21     is.   And if you get those two things, isn't that pretty much

   22     going to tell you what you need for reasonable royalty and

   23     tell you also whether or not there's an argument for or at

   24     least a financial part of an argument for commercial

   25     success?
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 52 of 56 PageID #: 5485
                                                                          52


    1                    MS. CHEEK:    Yeah.   I think at a high level,

    2     those are -- that's the type of information we're looking

    3     for.   You know, certainly the more detail on what goes into

    4     their profitability, you know, the more helpful it could

    5     potentially be to the analysis.        And so we are, you know,

    6     interested.    If they have more comprehensive documents that

    7     they're just not planning to produce, we don't think that's

    8     appropriate.

    9                    THE COURT:    Well, so I guess you two have to

   10     talk to each other a bit.       You know, there was something in

   11     the briefing and you -- at least one, maybe both of you have

   12     sort of referred to it as you've had some discussions about

   13     what's reasonable to produce in relation to this issue.            And

   14     it sounds like you don't have a final agreement, but I think

   15     that if you talk to each other, I don't think the documents

   16     have to be incredibly detailed to give you, Ms. Cheek, what

   17     you need or I suppose for Mr. Carson to be able to give to

   18     his expert for that expert to offer reasonable opinions or

   19     fact-based opinions.

   20                    I don't know.    Is there something else one or

   21     the other side wants me to do about this right now?

   22                    MR. CARSON:    Your Honor, I think this falls into

   23     the category of a hypothetical dispute.         I think, you know,

   24     we've got some documents that we think are consistent with

   25     our meet and confer discussion, and again, we'll be
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 53 of 56 PageID #: 5486
                                                                          53


    1     producing those here.

    2                   THE COURT:    So, yeah, you said you're going to

    3     produce them shortly.      It's practically the end of the week

    4     now.   So if you produce them next week, that is pretty

    5     shortly.    And presumably there won't be 300,000 of them, and

    6     so Ms. Cheek will have an opportunity to look at them and

    7     figure out whether it gives her what she needs.          So why

    8     don't we leave it at that.

    9                   All right.    So I think we've touched on pretty

   10     much everything that's in these two letters.          What I would

   11     appreciate for the parties to do, because in the give and

   12     take of these discussions, I'd like you to try to reduce

   13     what I've said to some kind of jointly understood order that

   14     I will sign so that if there's an argument about what I've

   15     said, and you know, I hope there won't be, but it's not

   16     beyond the realm of possibility, that there will be some

   17     order signed by me that says how I've resolved all these

   18     various disputes.

   19                   So if you all can also meet and confer about

   20     that and submit something some time next week, I would

   21     appreciate it.     And I guess in terms of the just general

   22     overall schedule of discovery cutoff being November, I think

   23     I said -- I'm not sure what I said, but I think if

   24     October -- you know, two weeks beyond whenever it was that

   25     you all -- October 30th.       So that's probably about
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 54 of 56 PageID #: 5487
                                                                          54


    1     November 13th or something like that.         And if you work out

    2     whatever, your expert discovery and, you know, the rest of

    3     the schedule, if you would submit something on that, too,

    4     that would be good.

    5                   All right?    Are we done?

    6                   MR. CARSON:    Yes, Your Honor.      Thank you.

    7                   MR. LEZAMA:    Yes.   Thank you, Your Honor.

    8                   MS. CHEEK:    Thank you, Your Honor.

    9                   MS. YING:    Thank you, Your Honor.

   10                   THE COURT:    Okay.   Well, thank you all.

   11     Hopefully, I won't see you again for a while.          But in any

   12     event, I'm going to hang up now and have a nice day.

   13                   (Discovery dispute videoconference was concluded

   14     at 3:22 p.m.)

   15                   I hereby certify the foregoing is a true and

   16     accurate transcript from my stenographic notes in the

   17     proceeding.

   18                   /s/ Heather M. Triozzi
                        Certified Merit and Real-Time Reporter
   19                   U.S. District Court

   20

   21

   22

   23

   24

   25
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 55 of 56 PageID #: 5488




                                   CERTIFICATE OF SERVICE

         I, Kenneth L. Dorsney, hereby certify that on September 29, 2020, the attached

  document was electronically filed with the Clerk of the Court using CM/ECF which will send

  notification to the registered attorney(s) of record that the document has been filed.

        I further certify that on the same date the attached document was electronically mailed to

 the following person(s):

 Jack Blumenfeld                                    Daniel J. Goettle
 Jennifer Ying                                      BAKER & HOSTETLER LLP
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP               2929 Arch Street
 1201 North Market Street                           Cira Centre, 12th Floor
 Wilmington, Delaware 19899                         Philadelphia, PA 19104
 jblumenfeld@mnat.com                               dgoettle@bakerlaw.com
 jying@mnat.com
                                                    Charles C. Carson
                                                    Jeffrey W. Lesovitz
 Attorneys for Plaintiff
                                                    BAKER & HOSTETLER LLP
 Guest Tek Interactive Entertainment Ltd.           1050 Connecticut Avenue, NW, Suite 1100
                                                    Washington, DC 20036
                                                    ccarson@bakerlaw.com
                                                    jlesovitz@bakerlaw.com
                                                    Guest-Tek@bakerlaw.com

                                                    Michael J. Swope
                                                    BAKER & HOSTETLER LLP
                                                    999 Third Avenue, Suite 3600
                                                    Seattle, WA 98104
                                                    mswope@bakerlaw.com

                                                    Andrew Samuels
                                                    BAKER & HOSTETLER LLP
                                                    200 Civic Center Drive
                                                    Suite 1200
                                                    Columbus, OH 43215
                                                    asamuels@bakerlaw.com

                                                    Attorney for Plaintiff
                                                    Guest Tek Interactive Entertainment Ltd.
Case 1:18-cv-01394-RGA Document 134 Filed 09/30/20 Page 56 of 56 PageID #: 5489




 Dated: September 29, 2020             /s/ Kenneth L. Dorsney
                                    Kenneth L. Dorsney (#3726)
                                    MORRIS JAMES LLP
                                    500 Delaware Avenue, Suite 1500
                                    Wilmington, DE 19801
                                    (302) 888-6800
                                    kdorsney@morrisjames.com

                                    Attorneys for Defendant Nomadix, Inc.
